 


109 HR 59 IH: To repeal certain sections of the Act of May 26, 1936, pertaining to the Virgin Islands.
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 59 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mrs. Christensen introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To repeal certain sections of the Act of May 26, 1936, pertaining to the Virgin Islands. 
 
 
1.Repeal of certain laws pertaining to the Virgin Islands 
(a)RepealSections 1 through 6 of the Act of May 26, 1936 (Chapter 450; 49 Stat. 1372–1373; 48 U.S.C. 1401–1401e), are repealed. 
(b)Effective dateThis section shall be deemed to have taken effect on July 22, 1954. 
 
